    Case: 1:19-cv-03022 Document #: 35 Filed: 09/30/20 Page 1 of 6 PageID #:135




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

LABORERS’ PENSION FUND, et al.,                       )
LABORERS’ WELFARE FUND OF THE                         )
HEALTH AND WELFARE DEPARTMENT                         )
OF THE CONSTRUCTION AND GENERAL                       )
LABORERS’ DISTRICT COUNCIL OF                         )
CHICAGO AND VICINITY, and LABORERS’                   )
DISTRICT COUNCIL RETIREE HEALTH                       )
AND WELFARE FUND, and CATHERINE                       )
WENSKUS, not individually, but as                     )
Administrator of the Funds,                           )
                                                      )       Case No. 19 C 3022
                               Plaintiffs,            )
       v.                                             )       Honorable Mary Rowland
                                                      )
M2 CONSTRUCTION, INC., an Illinois                    )
corporation, and RAMON CALDERON,                      )
individually,                                         )
                        Defendants.                   )

            PLAINTIFFS’ MOTION FOR JUDGMENT DAMAGES IN SUM CERTAIN
                 AGAINST DEFENDANTS PURSUANT TO RULE 55(b)

       Plaintiffs, the Laborers’ Pension Fund and the Laborers’ Welfare Fund of the Health and

Welfare Department of the Construction and General Laborers’ District Council of Chicago and

Vicinity, and Laborers’ District Council Retiree Health and Welfare Fund, and Catherine

Wenskus, in her official capacity as the Administrator of the Funds (herein collectively referred

to as “Funds”), by their attorney, Sara S. Schumann, move for entry of judgment damages in sum

certain against Defendants M2 Construction, Inc. (“Company”) and Ramon Calderon

(“Calderon”) individually and pursuant to Rule 55(b) of the Federal Rules of Civil Procedure

(“Fed. R. Civ. P.”). In support of its motion Plaintiffs state as follows:

       1.      On May 3, 2019, Funds filed a Complaint against Defendants (Docket No. 1).

Summons and Complaint were properly served, and on June 16, 2020, the Court granted
    Case: 1:19-cv-03022 Document #: 35 Filed: 09/30/20 Page 2 of 6 PageID #:136




Plaintiffs’ motion for entry of a default judgment against the Defendants, pursuant to Rule 55(b)

of the Fed. R. Civ. P., allowing Plaintiffs additional time to file the present motion for damages

in sum certain (See Docket no. 33).

       2.      On June 16, 2020, Plaintiffs sent copies of the Court’s default entry to Defendants

via email and regular mail, and has also had additional communications since that date with

Defendant Calderon, who is Company’s owner and president. Further efforts to resolve the

Defendants’ delinquency to the Funds were made, but, amounts are still due based on an audit

and as to Defendants’ installment note (“Note”) with the Funds that Calderon personally

guaranteed (“Guaranty”). Copies of Guaranty, Note and Note Payment Worksheet at the time

this action was filed were attached to Plaintiffs’ Complaint (See Docket No. 1, Exhibits B – D),

and are attached hereto as Group Exhibit B (Exh.B-1 Guaranty, Exh.B-2 Note, Exh.B-3 Payment

Worksheet filed with Complaint). To date, Defendants owe a Note balance in the amount of

$1,935.29, as reflected in the updated Payment Worksheet that is included with Group Exhibit B

attached hereto (See Exh.B-4 Payment Worksheet to date).

       3.      Company and the Construction and General Laborers’ District Council of

Chicago & Vicinity (“Union”) are parties to an Independent Construction Industry Collective

Bargaining Agreement (“Memorandum Agreement”), which was also attached to Plaintiffs’

Complaint, and is attached hereto as Exhibit A-1. The Memorandum Agreement incorporates

and adopts the Joint Agreements between the Union and various employer associations (Exh. A-

1 at ¶2).   The Joint Agreements at all times relevant govern the terms and conditions of

employment of Company’s employees in the bargaining unit represented by the Union. A copy

of relevant portions of a Joint Agreement (“CAICA Agreement”) is attached as Exhibit A-2.

       4.      Pursuant to Sections 502(e)(1) and (2) and 515 of the Employee Retirement



                                                2
    Case: 1:19-cv-03022 Document #: 35 Filed: 09/30/20 Page 3 of 6 PageID #:137




Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§1132 (e)(1) and (2) and

1145, Section 301(a) of the Labor Management Relations Act (“LMRA”) of 1947 as amended,

29 U.S.C. §185(a), 28 U.S.C. §1331, and the Agreements and Declarations of Trust, the Funds

are entitled to judgment damages in sum certain against Defendants, which have obligations,

arising from the Joint Agreements and the Memorandum Agreement (collectively referred to as

the “Agreement”), as well as from the also incorporated respective Funds’ Agreements and

Declarations of Trust, which relevant portions are attached hereto with the Affidavit of Funds’

Field Department Representative Joseph Gilleran (Exh.A, Gilleran Affidavit, Exh.A-1

Memorandum Agreement, Exh.A-2 Joint Agreement, Exh.A-3 Pension, Exh.A-4 Welfare,

Exh.A-5 Retiree Welfare).

       5.     As explained by Mr. Gilleran, the Agreement and the Funds’ respective

Agreements and Declarations of Trust to which Company is bound require it to submit benefit

reports and contribution payments by the tenth day of the following month. Payments not

received within thirty days of this date are assessed liquidated damages in the amount of twenty

(20) percent of the unpaid or late contributions to the Welfare, Retiree Welfare, Pension and

Training funds, and in the amount of ten (10) percent of the unpaid or late contributions to the

LDCLMCC, CAICA and LECET funds, and for Union dues, plus interest on all such amounts at

the rate of twelve (12) percent from the date of the delinquency forward. Furthermore, based on

the terms of the Note and Guaranty, Company and Calderon, individually, are both obligated for

all such amounts (See, Exh.A, Gilleran Affidavit at ¶¶4-7; Exhs.B-1 and 2 Guaranty and Note).

       6.     The Agreement and the Funds’ respective Agreements and Declarations of Trust

further obligate Company to submit its books and records to the Funds for periodic audits to

determine benefit contribution compliance, and when there are findings or litigation is necessary



                                               3
    Case: 1:19-cv-03022 Document #: 35 Filed: 09/30/20 Page 4 of 6 PageID #:138




to gain compliance with the auditing process the company is obligated to pay the audit costs, as

well as obligated to obtain and maintain a bond (See, Exh. A, Gilleran Affidavit at ¶¶4-6 and 9).

       7.      Additionally, per agreement the Funds have been duly authorized to act as

collection agents on behalf of Union for union dues owed (See, Exh. A, Gilleran Affidavit at ¶3).

       8.      Plaintiffs selected the independent auditing firm of Bansley and Kiener, LLP, to

conduct a compliance audit of Company, covering the period of April 1, 2016 through

September 30, 2018 (“Bansley Audit”). A redacted copy of the Bansley Audit, Summary Report

and Penalty Ledger is attached hereto as Exhibit D. The Bansley Audit reflects the amount of

$158,815.55 in unpaid principal contributions and dues is owed to Funds for the audit period.

       9.      As established by Mr. Gilleran, Funds are entitled to judgment damages against

Company and Calderon for the Bansley Audit in the amount of $265,026.19, consisting of the

following:

               •   $158,815.55       Principal contributions and dues from the Bansley Audit,
               •   $ 30,610.03       Liquidated damages on Bansley Audit
               •   $ 21,955.97       Accumulated liquidated damages (for untimely payments)
               •   $ 45,145.60       Accumulated interest
               •   $ 6,563.75        Bansley Audit cost
                   $263,090.90       Sub-total amount due Funds from Bansley Audit

(Exh.A Gilleran Affidavit ¶¶3-7; Exh.D, Bansley Audit, Summary Report, Payment History).

       10.     Additionally, the Funds are entitled to judgment damages for the remaining Note

balance on Defendants defaulted Note in the amount of $1,935.29.            Thus, Company and

Calderon owe Funds the amount of $265,026.19 for the amounts due from the Note and the

Bansley Audit, as established by Mr. Gilleran (Exh.A, Gilleran Affidavit; Exh.B, Note, Guaranty

and Payment Worksheets; Exh. D, Bansley Audit, Summary Report and Payment History).

       11.     Plaintiffs are also entitled to its attorneys’ fees and costs under ERISA, 29 U.S.C.

§ 1132(g)(2)(B), as well as pursuant to the Agreement, the Note and Guaranty. As established

                                                4
    Case: 1:19-cv-03022 Document #: 35 Filed: 09/30/20 Page 5 of 6 PageID #:139




by the undersigned, the Funds have incurred $21,404.00 in attorneys’ fees and costs in this action

(See, Exh. C, Schumann Affidavit, Exh. C1 Fee Report, Exh. A, Gilleran Affidavit at ¶8).

       12.     Additionally, Defendants must obtain and maintain a bond in compliance with the

Agreement.

       13.     Pursuant to Rule 55(b) of the Fed. R. of Civil P, Plaintiffs respectfully move the

Court to enter an award for judgment damages in the total amount of $286,430.19 in the Funds

favor and against the Defendants, M2 Construction and Ramon Calderon, jointly and severally,

and request the Court set this matter for a telephonic or in person hearing if it deems necessary.

       14.     Plaintiffs will provide, as stated in the Certificate of Service below, a copy of this

motion and the proposed draft order, as well as notify Defendants if the Court subsequently sets

this motion for a hearing.

       WHEREFORE Plaintiffs respectfully request this Court enter an order for judgment

damages in sum certain in favor of Plaintiffs and pursuant to Rule 55(b) of the Fed R. Civ. P., in

the total amount of $286,430.19, jointly and severally against Defendants M2 Construction, Inc.,

and Ramon Calderon.

                                                      Respectfully submitted,


                                                      LABORERS’ PENSION FUND, et al.,

September 30, 2020                                    By:       /s/ Sara S. Schumann
                                                            Associate Fund Counsel

Laborers’ Pension and Welfare Funds
Office of Fund Counsel
111 W. Jackson Blvd., Suite 1415
Chicago, IL 60604
W: (312) 692-1497
C: (773) 255-9878
SaraS@chilpwf.com



                                                 5
    Case: 1:19-cv-03022 Document #: 35 Filed: 09/30/20 Page 6 of 6 PageID #:140




                               CERTIFICATE OF SERVICE


        The undersigned certifies that she caused copies of the foregoing motion to be served

upon the following individual and entity via mail and email sent on this 30th day of September

2020.

                      M2 Construction, Inc.
                      c/o Ramon Calderon, owner and registered agent
                      2338 Dawson Lane
                      Algonquin, IL 60102

                      Ramon Calderon
                      2338 Dawson Lane
                      Algonquin, IL 60102
                      rayc@m-2construct.com

                                                         By:    /s/ Sara S. Schumann




                                              6
